20-178-cv
     Rifenburg v. Kijakazi


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 15th day of February, two thousand twenty-two.
 4
 5   PRESENT:
 6               MICHAEL H. PARK,
 7               WILLIAM J. NARDINI,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   Summer Lynn Rifenburg,
13
14                            Plaintiff-Appellant,
15
16                      v.                                                 20-178
17
18   Kilolo Kijakazi, Acting Commissioner of Social
19   Security,
20
21                     Defendant-Appellee.
22   _____________________________________
23
24
25   FOR PLAINTIFF-APPELLANT:                           Summer Lynn        Rifenburg,   pro   se,
26                                                      Wellsville, NY.
27
28   FOR DEFENDANT-APPELLEE:                            Graham Morrison, Special Assistant
29                                                      United States Attorney, for James P.
30                                                      Kennedy, Jr., United States Attorney for
1                                                           the Western District of New York; Ellen E.
2                                                           Sovern, Regional Chief Counsel – Region
3                                                           II, Office of the General Counsel, Social
4                                                           Security Administration, New York, NY.
5

6           Appeal from a November 12, 2019 judgment and December 5, 2019 order of the United

 7   States District Court for the Western District of New York (Larimer, J.).

 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment and order of the district court are AFFIRMED.

10          Summer Lynn Rifenburg, proceeding pro se, has received Supplemental Security Income

11   (“SSI”) benefits since 1991. In January 2015, the Social Security Administration (the “SSA”)

12   sent Rifenburg notice that her SSI benefits would be reduced because the SSA had overpaid her

13   from 2012 to 2015 by $591.98. According to the SSA, Rifenburg had worked at Lone Star Fajita

14   Grill (“Lone Star”) during this time without reporting her income. But according to Rifenburg,

15   she had worked there only one day and made less than twenty dollars, and any other income

16   attributed to her was the result of identity theft. In some circumstances, if the recipient of SSI

17   benefits is not at fault for an overpayment, then the overpayment can be waived. See 20 C.F.R.

18   § 416.550(a). Rifenburg requested a waiver because she believed that she was not at fault for the

19   overpayment. The Commissioner of Social Security (the “Commissioner”) denied her request, so

20   Rifenburg requested a hearing before an administrative law judge (the “ALJ”). The ALJ agreed

21   with the Commissioner that Rifenburg was at fault for the overpayment, so overpayment could not

22   be waived. Rifenburg then filed a civil action in the district court challenging the Commissioner’s

23   decision. The district court granted judgment on the pleadings in favor of the Commissioner,

24   reasoning that substantial evidence supports the ALJ’s conclusion.          Rifenburg moved for


                                                     2
 1   reconsideration and the district court denied the motion. On appeal, Rifenburg challenges the

 2   ALJ’s determination that she was at fault for the overpayment. We assume the parties’ familiarity

 3   with the underlying facts, the procedural history of the case, and the issues on appeal.

 4   I.       Judgment on the Pleadings

 5            We review de novo a district court’s judgment on the pleadings. Jasinski v. Barnhart, 341

 6   F.3d 182, 184 (2d Cir. 2003). When the judgment upholds a determination by the Commissioner,

 7   we conduct a de novo review of the administrative record “to determine whether there is substantial

 8   evidence supporting the Commissioner’s decision and whether the Commissioner applied the

 9   correct legal standard.” Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) (internal quotation

10   marks omitted). Under the “very deferential” substantial evidence standard, “once an ALJ finds

11   facts, we can reject those facts only if a reasonable factfinder would have to conclude otherwise.”

12   Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks

13   omitted).

14            Rifenburg contends that the ALJ refused to consider evidence she submitted. Under the

15   Social Security Act, “[w]henever the Commissioner of Social Security finds that more or less than

16   the correct amount of benefits has been paid with respect to any individual, proper adjustment or

17   recovery shall, subject to the succeeding provisions of this subsection, be made by appropriate

18   adjustments in future payments to such individual[.]” 42 U.S.C. § 1383(b)(1)(A). Overpayment

19   of SSI benefits must be recovered from an individual unless, among other conditions, the

20   individual was without fault in connection with the overpayment. 20 C.F.R. § 416.550(a). An

21   individual is “at fault in connection with an overpayment when an incorrect payment resulted

22   from”:

                                                      3
 1          (a) Failure to furnish information which the individual knew or should have known
 2          was material;
 3          (b) An incorrect statement made by the individual which he knew or should have
 4          known was incorrect . . . , or
 5          (c) The individual did not return a payment which he knew or could have been
 6          expected to know was incorrect.
 7
 8   Id. § 416.552. The claimant bears the burden of establishing that she was not at fault for an

 9   overpayment. Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1042 (2d Cir. 1984).

10          Substantial evidence supports the ALJ’s determination that Rifenburg was at fault for the

11   overpayment. The administrative record shows that Rifenburg earned wages from October 2012

12   to January 2015 at Lone Star, a restaurant owned by Ronald Cauley. Contrary to Rifenburg’s

13   assertion, the ALJ considered the evidence she submitted—the ALJ simply did not find it credible,

14   and we defer to that determination on appeal. See Selian v. Astrue, 708 F.3d 409, 420 (2d Cir.

15   2013) (“[A]n ALJ’s credibility determination is generally entitled to deference on appeal.”);

16   Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998) (“It is for the SSA, and not this court, to weigh

17   the conflicting evidence in the record.”). Although Rifenburg testified that she had worked for

18   only one day at the restaurant and was the victim of identity theft, the ALJ found that she lacked

19   credibility and gave more weight to other evidence in the record. In particular, the ALJ relied on

20   Cauley’s statement in a letter to the ALJ that Rifenburg worked at Lone Star for three hours a week

21   for two and a half years. Cauley’s account is corroborated by other evidence in the record—

22   Rifenburg’s earnings on file with the IRS and the SSA—which show that Rifenburg earned wages

23   from Lone Star over a period of two and a half years. Accordingly, substantial evidence supports

24   the ALJ’s determination, as a reasonable factfinder would not “have to conclude otherwise.”

25   Brault, 683 F.3d at 448 (emphasis omitted).


                                                     4
 1   II.    Reconsideration

2           The district court did not abuse its discretion by denying reconsideration. We review an

3    order denying reconsideration for abuse of discretion. Smith v. Hogan, 794 F.3d 249, 253 (2d

4    Cir. 2015). “[R]econsideration will generally be denied unless the moving party can point to

5    controlling decisions or data that the court overlooked.” Shrader v. CSX Transp., Inc., 70 F.3d

6    255, 257 (2d Cir. 1995). Rifenburg fails to do so here. Her motion for reconsideration merely

7    reargued issues she had previously raised in her opposition to the motion for judgment on the

 8   pleadings. The district court did not abuse its discretion by denying the motion. See id. (“[A]

 9   motion to reconsider should not be granted where the moving party seeks solely to relitigate an

10   issue already decided.”).

11          We have considered all of Rifenburg’s remaining arguments and find them to be without

12   merit. Accordingly, we AFFIRM the judgment and order of the district court.

13                                              FOR THE COURT:
14                                              Catherine O=Hagan Wolfe, Clerk of Court




                                                   5